DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6 and 22 each recite "the surface of region A coated with the resin coating is 0.5 or less." The specification recites the dynamic friction coefficient is measured for a flat portion top surface of the region A applied with the resin coating by a test method prescribed by JIS-K7125 (pg 4, line 37-pg 5, line 6). The coefficient of friction is measured by contacting two materials and changes depending on the combination of two materials and surface conditions (see Friction Coefficient Measurement NPL). The specification only describes one of the materials (flat top of resin coating) and does not describe the other material in which friction is measured against. Because the friction coefficient depends on this . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 22, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 22 recite the dynamic friction coefficient of the plurality of regions A coated with the resin coating is 0.5 or less. A dynamic friction coefficient is measured by contacting two materials. It is unclear as to what the second material the friction coefficient is measured against and thus the limitation is indefinite.
Claims 25 and 26 recites the limitation "the region A" in line 2 of claim 25 and line 1 of claim 26.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites "a plurality of regions A." It is unclear as to whether "the region A" in claims 25 and 26 refer to a particular region A or to each of the plurality of regions A. For the purpose of examination, it is assumed to refer to at least one of the regions A of the plurality of regions A.
Claim 26 recites the region A applied with a resin coating as having "a flat top surface shape." One of ordinary skill in the art at the time of the invention is not reasonably apprised of the scope of the phrase "flat top surface shape" when read in light of the specification. The plain meaning of the term 

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the plurality of regions A are less than an entirety of the sidewall portion. Claim 1 requires the regions A be arranged in ring shapes that are separated in the tire radial direction. Thus, the regions must necessarily form less than an entirety of the sidewall portion. Claim 16 fails to further limit the subject matter of the claim upon which it depends.
Claim 16 recites the regions A as forming a predetermined pattern. Claim 1 requires the regions be arranged at predetermined intervals. Claim 17 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 11, 13, 15-17, 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108) and Kraft (US 2761489).
Regarding claims 1 and 15-17, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). Negroni teaches a coating thickness of 150 microns ([0126]). 
While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). 
As to the coating being applied to a plurality of regions A dividing in a tire circumferential or radial direction and arranged at predetermined intervals, Negroni teaches that the coating may cover 
Regarding claims 5, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals and illustrates the coating as covering a pattern in Fig. 1 ([0076,0091]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide tire notation on one or more of the regions A based on decorative design choice. 
Regarding claim 7, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall regions with convex an concave portions since Kraft discloses the sidewall colored region as having a plurality of convex and concave portions to protect the color layer (see Figs.; col 1, lines 42-45).
Regarding claim 11, Dobashi discloses the carcass having a turn-up structure (folded around bead), the turn up end being positioned away from the surface of the sidewall on which the resin coating would be applied. The carcass ply end is not on the surface of the sidewall (axially inwards) and thus is construed as "positioned away" from the resin coating region.
Regarding claim 13, the steel belt structure of the tire can be construed as the "cylindrical annular structure" (see Fig. 1 of Dobashi; pg 2, line 28; pg 7, line 11).
Regarding claim 24, Kraft (see Fig. 2,5) disclose ring shaped patterns that include at least three rows. 
Regarding claim 25, while Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with claimed sidewall rubber thickness in region A since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). One would have been motivated to provide the thin sidewall rubber thickness over a range of the sidewall surface, including regions that are decorated with colored coatings, to reduce tire weight.
Regarding claim 26, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals and illustrates the coating as covering a pattern in Fig. 1 ([0076,0091]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the regions A on flat top surfaces of the sidewall based on decorative design choice.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Kraft (US 2761489) as applied to claim 1 above, and further in view of Miyazaki (US 2011/0094649).
Regarding claims 3, Negroni is silent as to the breaking elongation of the sidewall rubber. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall rubber with breaking elongation as claimed since Miyazaki, similarly directed towards a pneumatic tire teaches sidewall compositions having elongation at break of 350-420% (table 1, Ex. 1-6) wherein Miyazaki teaches that the sidewall compositions disclosed exhibit superior durability ([0089]), with Example 6 having the highest durability index and a elongation at break of 350%. One would have been motivated to select a conventional sidewall composition which provides high durability.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Kraft (US 2761489) as applied to claim 1 above, and further in view of Miyazaki (US2010/0224299).
Regarding claim 4, Negroni is silent as to the amount of antioxidant; however, Examiner notes that antioxidants are well known and conventional additives in the tire art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided an antioxidant in the sidewall composition of Negroni since, in the same field of endeavor of tire sidewall rubber, Miyazaki teaches an antioxidant has been conventionally used as vulcanization accelerating aid and can be suitably compounded ([0120]) wherein the antioxidant is disclosed to be present in exemplary amounts of about 1.9 parts (3.0 phr antioxidant / 160.83 total x 100% = parts by 100 total weight; Table 1).

 Claim 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Kraft (US 2761489) as applied to claim 1 above, and further in view of Bell (GB 2034603).
Regarding claim 6, Negroni does not disclose multiple coatings. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the coated regions with plurality of coating layers since Bell, similarly directed towards coating a tire sidewall, teaches applying multiple layers of the coating to increase abrasion resistance and that the number of applications can be color coded (pg 1, lines 5-21). One would have been motivated to increase the abrasion resistance of the colored sidewall designs in Negroni (combined).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Kraft (US 2761489) as applied to claim 1 above, and further in view of Morikawa (JPH01-240307).
Regarding claim 14, Negroni (combined) does not disclose a carcass layer formed from aramid fibers; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the carcass with aramid fiber since Morikawa, similarly directed towards a pneumatic tire teaches configuring the carcass with aromatic polyamide fiber cords (aramid) for the purpose of improving high-speed durability (abstract).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 12, the prior art of record fails to further teach or suggest the resin coating thickness at a carcass splice portion being thinner than the resin coating thickness at another portion of region A. As to claim 21, the prior art of record fails to teach or suggest the resin coating stack comprising a lowermost adhesive layer, an intermediate urethane resin layer and a surface silicon resin layer.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Applicant argues that Kraft does not clearly disclose the thickness of the resin coating.
Applicant's arguments are unpersuasive. Negroni teaches a coating thickness of 150 microns ([0126]). Kraft is cited for disclosing a decorative sidewall design having concentric separated color rings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT C DYE/Primary Examiner, Art Unit 1749